

117 S2742 IS: Recovering Fraudulent Claims Act
U.S. Senate
2021-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2742IN THE SENATE OF THE UNITED STATESSeptember 14, 2021Mr. Thune (for himself and Mr. Crapo) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo establish the COVID–19 Unemployment Insurance Fraud Task Force, and for other purposes.1.Short titleThis Act may be cited as the Recovering Fraudulent Claims Act.2.COVID–19 Unemployment Insurance Fraud Task Force(a)In general(1)EstablishmentNot later than 60 days after the date of enactment of this section, the Attorney General, in consultation with the Secretary, shall establish the COVID–19 Unemployment Insurance Fraud Task Force (in this section referred to as the Task Force).(2)Duties(A)InvestigationThe Task Force shall investigate fraud with respect to COVID–19 unemployment insurance benefits, including an identification of and investigation into—(i)subject to paragraph (3), any alleged instance of fraudulent payment of COVID–19 unemployment insurance benefits to any individual, entity, or organization (either foreign or domestic) that was not eligible to receive such benefits; and(ii)any alleged instance in which an individual, entity, or organization (either foreign or domestic) stole or attempted to steal the identity or personally identifiable information of any United States citizen in an effort to obtain COVID–19 unemployment insurance benefits, including any instance of synthetic identity theft.(B)Submission of findings to Attorney GeneralThe Task Force shall submit to the Attorney General the Task Force's findings with respect to the investigation conducted under subparagraph (A) to assist the Attorney General in the prosecution of fraud concerning COVID–19 unemployment insurance benefits.(3)ClarificationThe investigation conducted under paragraph (2)(A) shall not include an identification of or investigation into any improper payment of COVID–19 unemployment insurance benefits to any individual that was eligible to receive such benefits.(b)Membership(1)In generalThe Attorney General, in consultation with the Secretary, shall appoint to the Task Force a representative from each of the following:(A)The Office of the Inspector General of the Department of Labor.(B)The Federal Bureau of Investigation.(C)The Department of Homeland Security.(D)The Internal Revenue Service.(E)The United States Postal Service.(F)The Office of the Inspector General of the Social Security Administration.(G)The Office of the Inspector General of the Department of Homeland Security.(H)A nonprofit organization representing State workforce agencies.(I)A national law enforcement organization.(J)Any other organization the Attorney General, in consultation with the Secretary, determines to be appropriate.(2)Prohibition on compensationThe members of the Task Force shall not receive any compensation from the Federal Government by reason of their service on the Task Force. (c)Report to Congress(1)Preliminary reportSubject to paragraph (3), not later than 1 year after the date on which the Task Force is established under subsection (a)(1), the Task Force shall submit to the appropriate committees of Congress a report that contains a detailed description of the following:(A)The Task Force's findings with respect to the investigation conducted under subsection (a)(2)(A), including the following:(i)The total number of individuals and an itemized list of entities and organizations (either foreign or domestic) that were identified by the Task Force as having allegedly obtained or attempted to obtain fraudulent payments of COVID–19 unemployment insurance benefits, including the amount of such benefits that were identified by the Task Force as having been obtained.(ii)The total number of individuals and an itemized list of entities and organizations (either foreign or domestic) that were identified by the Task Force as having allegedly stolen or attempted to steal the identity or personally identifiable information of any United States citizen in an effort to obtain COVID–19 unemployment insurance benefits, including any instance of synthetic identity theft.(iii)The total number of individuals and an itemized list of entities and organizations (either foreign or domestic) that were identified by the Attorney General during the period beginning on the date of enactment of the CARES Act (Public Law 116–136) and ending on the date of the establishment of the Task Force under subsection (a)(1) as having allegedly obtained or attempted to obtain fraudulent payments of COVID–19 unemployment insurance benefits. (iv)The total number of individuals and an itemized list of entities and organizations (either foreign or domestic) that were identified by the Attorney General during the period beginning on the date of enactment of the CARES Act (Public Law 116–136) and ending on the date of the establishment of the Task Force under subsection (a)(1) as having allegedly stolen or attempted to steal the identity or personally identifiable information of any United States citizen in an effort to obtain COVID–19 unemployment insurance benefits, including any instance of synthetic identity theft.(v)The total number of individuals the Attorney General has prosecuted for fraud concerning COVID–19 unemployment insurance benefits, including a list of the criminal charges brought and any prison sentences or accompanying fines imposed.(B)The steps the Attorney General or the head of any other relevant Federal or State agency is taking, or is planning to take, to prosecute or otherwise penalize the individuals, entities, or organizations described in subparagraph (A).(C)Any challenge or impediment the Attorney General or the head of any other relevant Federal or State agency has encountered in prosecuting or otherwise penalizing such individuals, entities, or organizations.(D)The efforts the Attorney General or the head of any other relevant Federal or State agency is taking, or is planning to take, to recover any fraudulent payment of COVID–19 unemployment insurance benefits, and the challenges associated with such efforts.(E)The total amount of fraudulent COVID–19 unemployment insurance benefits that were issued by States, including a State-by-State breakdown of such amount.(F)The total amount of fraudulent COVID–19 unemployment insurance benefits that the Attorney General or the head of any other relevant Federal or State agency has been able to recover.(G)The specific challenges the Task Force encountered in carrying out subsection (a)(2)(A).(2)Final reportSubject to paragraph (3), not later than 1 year after the submission of the report under paragraph (1), the Task Force shall submit to the appropriate Committees of Congress a final report that includes updated information regarding subparagraphs (A) through (G) of paragraph (1).(3)Disclosure of return informationNo return information (as defined in section 6103(b) of the Internal Revenue Code of 1986) may be included in a report submitted under paragraph (1) or (2), except as authorized by such section 6103.(d)SunsetThe Task Force shall terminate on the later of—(1)the date on which the Task Force submits the final report under subsection (c)(2); or(2)a specific date selected by the Attorney General, in consultation with the Secretary, that falls after the date set forth in paragraph (1).(e)Definitions(1)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Finance of the Senate;(B)the Committee on the Judiciary of the Senate;(C)the Committee on Homeland Security and Governmental Affairs of the Senate;(D)the Committee on Ways and Means of the House of Representatives;(E)the Committee on the Judiciary of the House of Representatives; and(F)the Committee on Homeland Security of the House of Representatives.(2)COVID–19 unemployment insurance benefitsThe term COVID–19 unemployment insurance benefits means unemployment insurance benefits provided under any of the programs under section 2102, 2104, or 2107 of the CARES Act (15 U.S.C. 9021, 9023, 9025).(3)SecretaryThe term Secretary means the Secretary of Labor.(4)Synthetic identity theftThe term synthetic identity theft means the use of a combination of personally identifiable information to fabricate an individual or entity in order to commit a dishonest act for personal or financial gain.3.GAO study and report(a)StudyThe Comptroller General of the United States (in this section referred to as the Comptroller General) shall conduct a study on unemployment insurance fraud with respect to COVID–19 unemployment insurance benefits (as defined in section 2(e)). Such study shall include an analysis of—(1)how the amounts appropriated under section 2118 of the CARES Act (15 U.S.C. 9034), as added by section 9032 of the American Rescue Plan Act of 2021 (Public Law 117–2), are being utilized by States to— (A)detect and prevent fraud in any such program; and (B)recover any fraudulent payment of COVID–19 unemployment insurance benefits;(2)any reason that such appropriated amounts were not used by States to detect and prevent such fraud and to recover such fraudulent payments;(3)whether such appropriated amounts were successful in helping States to detect and prevent such fraud and to recover such fraudulent payments; and(4)any other area determined appropriate by the Comptroller General.(b)ReportNot later than 1 year after the date of enactment of this section, the Comptroller General shall submit to Congress a report containing the results of the study conducted under subsection (a), together with recommendations for such legislation and administrative action as the Comptroller General determines appropriate.